Citation Nr: 0934216	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the upper back.  

4.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 
1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from November and December of 2004 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the Veteran submitted a notice of 
disagreement (NOD) in May 2004 as to all his claims denied by 
the November 2004 RO rating action, but then elected not to 
perfect his appeal as to the claims for service connection 
for tinnitus and a skin fungus, and did not timely file any 
document which may be construed as a substantive appeal 
perfecting his appeal as to those issues.  Hence, those 
issues are not in appellate status for Board review.  See 38 
U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302; YT v. Brown, 9 Vet. App. 195 (1996).  While his NOD 
in May 2005 also disagreed with denial of service connection 
for those conditions, his VA Form 9 submitted in July 2006 
listed neither of those disorders in block 9 of the Form 9, 
in which he listed his four appealed issues under the 
heading, "I am only appealing these issues: (listed 
below)."  In that Form 9 he did not address tinnitus at all, 
and he explained in block 10 of the form that his skin fungus 
was being treated by VA and was "almost gone away."  In a 
September 2006 Supplemental Statement of the Case (SSOC), the 
RO expressly noted that the Veteran had appeared to decline 
perfecting his appeal of his fungus claim in the July 2006 
Form 9, and asked him to reply if he intended to continue his 
appeal of that fungus claim.  The Veteran did not reply to 
that SSOC.  


Although the RO, in that September 2006 SSOC as well as in a 
subsequent SSOC in November 2006, addressed the substance of 
the claim for service connection for skin fungus, that does 
not alter the fact that the Veteran did not perfect his 
appeal as to that claim.  His authorized representative, in a 
VA Form 646 submitted in July 2007, listed both service 
connection for tinnitus and service connection for a skin 
fungus as issues on appeal, and the representative listed the 
skin fungus claim on an August 2009 Appellant's Brief as an 
issue on appeal, but those actions do not alter the fact that 
the appeals of the two claims were never timely perfected.  
38 C.F.R. §§ 19.32, 19.33; Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if a claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, he or she is statutorily barred from appealing the RO 
decision); YT.  Here, there is no indication that there was a 
failure of administrative process, or other circumstances to 
warrant equitable tolling the time limit for filing a 
substantive appeal.  See Barrett v. Principi, 363 F.3d 1316 
(Fed. Cir. 2004) (specifically alleged mitigating 
circumstances, such as mental incompetence of the Veteran at 
the time, were required for equitable tolling of  the time 
limit for filing an appeal); cf. Gonzalez- Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) (where the RO did not 
close the appeal, treated the filing as timely, and notified 
the Veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); cf. Rowell v. Principi, 4 Vet. 
App. 9, 17-18 (1993) (the Board was not deprived of 
jurisdiction where the RO treated an appeal as timely and did 
not close the appeal); also cf. Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).  The Board shall not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108; see also 38 U.S.C.A. § 7105(d)(3).  

The issues of entitlement to service connection for a 
psychiatric disorder to include PTSD, and for service 
connection for residuals of shrapnel wound of the upper back, 
are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence 
of record is against a finding that malaria developed in 
service or is otherwise causally related to service.

2.  A July 1991 RO decision denied service connection for 
bilateral hearing loss, on the basis that no evidence had 
been presented to support current bilateral hearing loss or 
bilateral hearing loss being causally related to service.  
The denial of the claim was not appealed, and it became 
final.

3.  The evidence added to the record since the July 1991 RO 
decision denying service connection for bilateral hearing 
loss is new, and it raises a reasonable possibility of 
substantiating the claim.

4.  A preponderance of the competent and probative evidence 
of record is against a finding that bilateral hearing loss 
developed or was aggravated in service, or is otherwise 
causally related to service, and sensorineural hearing loss 
was not present to a disabling degree within the Veteran's 
first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for malaria are not 
met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Evidence submitted since the July 1991 RO decision 
denying service connection for bilateral hearing loss is new 
and material; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a) 
(2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for malaria and bilateral 
hearing loss.  The Veteran was afforded a VCAA notice letter 
in July 2004, prior to the RO's appealed November 2004 rating 
action adjudicating the claims for service connection on 
appeal.  The letter provided adequate notice of the 
evidentiary requirements to support these claims.  The July 
2004 VCAA letter effectively satisfied all notice 
requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claims for service 
connection for malaria and bilateral hearing loss, and 
addressed the types of information that would be helpful in 
substantiating the claims.  It also advised the Veteran of 
what evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by this letter, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The Veteran was afforded an additional development letter in 
August 2005, again delineating relative roles of the Veteran 
and VA in development of his claims, and asking that he 
assist in that development.  This was followed by 
readjudication of the claims for service connection for 
hearing loss and malaria in a SOC in June 2006 and SSOCs in 
September and November of 2006 .  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, while Dingess-complying notice was not sent to 
the Veteran, that oversight is moot and harmless, because the 
claims for service connection for malaria and hearing loss 
are herein denied.

The RO also failed to provide VCAA notice of the requirement 
to reopen the Veteran's previously denied claim for service 
connection for bilateral hearing loss, even though the claim 
was previously denied in July 1991.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, the RO instead developed and 
adjudicated the claim on the merits.  Because such 
development and adjudication on the merits is all the process 
to which the Veteran would have been entitled had he not 
previously been denied service connection for hearing loss, 
due process was not denied the Veteran.  Rather, additional 
process such as he would have been entitled upon reopening 
the previously denied claim was afforded him.  The Board has 
herein reopened and denied the claim, and hence ultimately no 
pertinent VCAA notice and development of the claim for 
service connection for bilateral hearing loss was denied the 
Veteran by the RO's failure to first go through the 
procedural and adjudicative steps of reopening the claim.  
Id; see Kent v. Nicholson, 20 Vet. App. 7 (2006) (for 
requests to reopen claims for service connection, VCAA notice 
must address evidentiary requirements of both the request to 
reopen and the underlying service connection claim).  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-STRs 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The July 2004 VCAA letter and 
subsequent development assistance letter in August 2005 
requested that the Veteran advise of 

any VA and/or private medical sources of evidence pertinent 
to his claims, and that he provide necessary authorization to 
obtain those records.  These letters also requested that the 
Veteran submit any service or post-service evidence he had, 
and asked that he provide information about treatment after 
service, in support of the claims.  They further requested 
any medical records, lay statements, or other evidence which 
might serve to corroborate the Veteran's assertions of 
development of his claimed disorders in service or of a link 
to service.  The Veteran did inform of treatment, and the RO 
obtained records of indicated VA and Vet Center treatment 
post service, as well as STRs, and all obtained records were 
associated with the claims file.  

The Veteran asserted in a July 2005 statement that he had 
been informed while stationed at Ft. Leonard Wood in 1971 
that medical records from his overseas service had been lost 
at sea when a plane went down en route back to the United 
States.  STRs have been obtained and associated with the 
claims file.  The Board does observe that treatment records 
from the Veteran's tour of duty in Vietnam are not reflected 
in these STRs, but there is also no indication beyond the 
Veteran's self-report that records from this period existed 
but were lost. 

The Veteran's service personnel records were obtained and 
associated with the claims file.  His service separation 
examination and contemporaneous report of medical history are 
associated with the claims file, and these show neither 
hearing loss nor malaria, as discussed by the Board in the 
reasons and bases section of this decision, infra.  The 
Veteran was adequately informed of the need to submit 
evidence to substantiate his claims, and of the types of 
evidence required that may serve to substantiate them, 
including alternative evidence which may support the presence 
of these disorders in service or a causal link to service.  
Thus, appropriate process and assistance was afforded to him, 
and no additional assistance may reasonably be afforded the 
Veteran in this case in furtherance of his claims adjudicated 
herein, whether or not the STRs from his tour of duty in 
Vietnam were lost.  The Board notes that the duty to assist 
in the development and adjudication of a claim is not a one-
way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996);  
see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 
9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The RO made appropriate efforts to obtain indicated records, 
and requested service-related evidence from official sources.  
The Veteran was appropriately informed, including by the 
appealed rating decision in November 2004, an SOC, and 
subsequent SSOCs, of records obtained, and, by implication, 
of records not obtained.  He was also adequately informed of 
the importance of obtaining all relevant records.  All 
indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no pertinent avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for malaria and bilateral hearing  loss.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements that 
there was an event, injury, or disease in service; there is 
evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no independent evidence of malaria in 
service, or of malaria or residuals of malaria at the present 
time, to support the Veteran's claim for service connection 
for malaria, and hence VA examination to address that claim 
is not required.  38 C.F.R. § 3.159(c)(4); McLendon.  The RO 
afforded the Veteran a VA examination for compensation 
purposes in April 2006 to address his claim for service 
connection for bilateral hearing loss.  This examination 
appropriately addressed the issue of etiology of current 
bilateral hearing loss as related to service, to the extent 
required, and the Board finds that this examination, taken 
together with the balance of the evidence of record, presents 
sufficient competent medical evidence to adjudicate the 
bilateral hearing loss claim.  38 C.F.R. § 3.159(c)(4); 
McLendon. 

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Laws Governing Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

III.  Claim for Service Connection for Malaria

The Veteran's STRs include no records of findings, diagnosis, 
or treatment for malaria.  The Veteran's service separation 
examination in January 1972 is similarly without any notation 
of that disease, as is the Veteran's report of medical 
history in January 1972.  Post-service treatment and 
evaluation records are also silent of any findings or 
diagnoses of malaria or residuals of malaria.

In an NA FORM 13055, Request for Information Needed to 
Reconstruct Medical Data, received in July 2005, the Veteran 
indicated that he was treated for malaria from May 1970 to 
June 1970 while attached to the 541st Transportation Group at 
the Pleiku Hospital in Vietnam, and that he was further 
hospitalized in January or February of 1971 at Ft. Leonard 
Wood.  The RO requested from the service department hospital 
records from Pleiku Hospital and from Ft. Leonard Wood, and 
received a reply from the service department in January 2006 
showing that a search produced no records from Pleiku 
Hospital.  Records received from Ft. Leonard Wood were dated 
in February 1971, showing treatment for strep throat or an 
acute respiratory condition, without any mention of malaria.  

In a statement also submitted in July 2005, the Veteran 
contended that he had been told at Ft. Leonard Wood in 1971 
that his medical records were on a plane that when down in 
the ocean en route to the United States.  There is no record 
of the Veteran's STRs being lost.  On the other hand, there 
are also no STRs for the Veteran during his eleven months of 
stationing in Vietnam through his departure from Vietnam in 
November 1970.  If his records were indeed lost at sea, then 
there is no possibility of their being found to support the 
claim.  The RO requested service hospitalization records and 
these, to the extent obtained, have not supported the claim.  
The Veteran has not presented alternative evidence which 
would support malaria in service, and has presented no 
evidence of residuals of malaria at any time after service.  

In the absence of evidence of malaria in service beyond the 
Veteran's uncorroborated assertions, and in the absence of 
evidence of malaria or residuals of malaria at any time 
between service separation and the present, the evidence 
preponderates against the presence of disease in service or 
currently, and against any nexus between any current malaria 
or residuals of malaria and the Veteran's period of service. 

Thus, with the preponderance of the evidence against the 
Veteran establishing any of the three criteria required to 
support service connection - disease or disability in 
service, current disorder, and a causal nexus between the two 
- and without any evidence of continuity of symptoms of 
malaria from service to support the claim, the preponderance 
of the evidence is against the claim for service connection 
for malaria.  38 C.F.R. § 3.303.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra (1990).

IV.  Claim for Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted 38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.   However, if 
the presumption of soundness is not rebutted, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's claim for service connection for bilateral 
hearing loss was previously denied by a July 1991 rating 
action, and became final in the absence of an appeal.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and conduct de novo review of the claim on the merits.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's request to reopen was filed after 
August 29, 2001.  For requests to reopen a finally decided 
claim received on or after that date, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective 
from Aug. 29, 2001).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The July 1991 rating action denied service connection for 
bilateral hearing loss based on the Veteran's STRs and 
January 1972 service separation examination showing no 
defective hearing, and based on the absence of post-service 
evidence of defective hearing.  Since that time, the Veteran 
was afforded a VA hearing loss examination for compensation 
purposes in April 2006, which showed current bilateral 
defective hearing.  This constitutes new evidence that raises 
a reasonable possibility of substantiating the claim.  The 
claim for service connection for bilateral hearing loss is 
accordingly reopened, and must therefore be decided on the 
merits.  Manio; 38 C.F.R. § 3.156.  

Looking to the reopened claim, the Board notes that hearing 
loss was shown upon service pre-induction examination in June 
1969.  At that examination, upon audiometric examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
55
LEFT
5
5
15
-
35

The examination report specifically noted defective hearing.  

At the Veteran's service separation examination in January 
1972, upon audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
- 
5
LEFT
5
10
5
-
10

Defective hearing was not noted upon that service separation 
examination, and no recognition of the inconsistency of these 
findings with the service induction examination findings was 
noted upon the examination report.  The Veteran's report of 
medical history in January 1972 did not note any defective 
hearing.  The Veteran's STRs as a whole, with the exception 
of the noted pre-induction examination findings, present no 
complaints or findings or assessments of hearing impairment.  

Hearing loss is also not shown for years after service, and 
there was no record of complaint, treatment, or evaluation 
for hearing loss prior to a VA examination for compensation 
purposes in April 2006.  At that April 2006 VA examination, 
upon authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
10
55
70
75
52.5
LEFT
5
10
60
70
70
52.5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The VA examiner interpreted these findings as showing hearing 
within normal limits bilaterally through 1500 Hz, with 
moderate to severe sensorineural hearing loss from 2000 
through 4000 Hz bilaterally.  

The VA examiner reviewed the claims file and noted the 
findings showing defective hearing upon pre-induction 
examination but normal hearing upon service separation 
examination.  The examiner also noted the Veteran's 
complaints of difficulty with high-pitched sounds.  The 
Veteran then reported noise exposure from artillery in the 
military, and occupational exposure to machinery post-
service, as well as post-service recreational noise exposure 
from tool use.  He also reported the onset of tinnitus 
between 10 and 20 years previously.  The examiner opined, 
pertinently, that the Veteran's hearing loss was unrelated to 
noise exposure in service, based on the absence of findings 
of hearing loss upon service separation.  

The Board notes that the Veteran is not entitled to the 
presumption of soundness for hearing loss in either ear, 
based on the finding of defective hearing upon service pre-
induction examination in June 1969.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  However, the Board notes that there is 
also otherwise no evidence of increase in severity of hearing 
loss in either ear in service, or indeed any evidence of 
hearing loss in service subsequent to that pre-induction 
examination.  Rather, the evidence contemporaneous with 
service would appear to indicate resolution of past hearing 
loss without explanation.  Notwithstanding this anomaly, the 
Veteran has presented no evidence beyond his own assertion of 
a causal link to noise exposure in service, to support his 
claim for service connection for bilateral hearing loss.  As 
a lay person, he lacks expertise to cognizably address the 
inherently medical question of a causal link between service 
and current bilateral hearing loss.  Espiritu; cf. Jandreau.   
The Veteran has also presented no medical evidence of ongoing 
hearing loss in service or continuing post-service, or of a 
causal link between service and current hearing loss.  

Thus, the weight of the evidence is against hearing loss 
having developed or been aggravated in service or continuing 
from service, with the weight of medical opinion evidence 
against a causal link to service.  Accordingly, the weight of 
the evidence is against the claim for service connection for 
hearing loss on a direct basis, or based on aggravation.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.303.  There is also no 
evidence of hearing loss present to a disabling degree within 
the first post-service year, so as to support the claim on a 
first-year-post-service presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

While the Board has again considered the Veteran's assertion 
of STRs from his period of service overseas being lost in 
flight back to the United States, the Board must also 
ultimately conclude that this adds little in the way of 
evidence of possible hearing loss in service, particularly in 
light of the findings reflecting normal hearing upon service 
separation examination and the absence of any evidence of 
complaints or findings of hearing loss in service or for 
years after service.  

Accordingly, the preponderance of the evidence is against the 
claim, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.


ORDER

Service connection for malaria is denied.

The reopened claim for service connection for bilateral 
hearing loss is denied.


REMAND

The Veteran contends that he took shrapnel to the upper back 
while attached to the 541st Transportation Group, with 
treatment for those wounds at Cam Ranh Bay Hospital in July 
or August of 1970.  His claim of entitlement to service 
connection for residuals of shrapnel wound to the upper back 
is unsupported by STRs or post-service records showing any 
findings of shrapnel wounds or residuals thereof.  The 
service department, in reply to an RO inquiry, informed in 
January 2006 that records from that hospital from that time 
had been requested, but no records were located.  However, it 
was noted that the likelihood of producing those records from 
so long ago, even if they had existed, was not great.  

In a statement also submitted in July 2005, the Veteran 
contended that he had been told at Ft. Leonard Wood in 1971 
that his medical records were on a plane that when down in 
the ocean en route to the United States.  The Board has 
denied the Veteran's claim for service connection for malaria 
in the decision herein despite this assertion of lost 
records, because of the absence of asserted hospitalization 
records and the absence of any other corroboration of malaria 
or residuals of malaria in service or post-service.  However, 
the presence or absence of residuals of shrapnel wound in the 
upper back may potentially be discerned by X-ray findings of 
retained metal fragments.  The duty to assist the Veteran in 
his claim would seem to warrant at least this routine X-ray 
examination, particularly in light of the Veteran's 
contentions of lost records and the absence from the claims 
file of STRs from his period of service in Vietnam.  

The Veteran's claim for service connection for PTSD may also 
potentially be supported by  findings of retained foreign 
bodies in the upper back, if found likely to be shrapnel 
fragments.  In addition, the RO has not made sufficient 
efforts to obtain unit records which may corroborate the 
Veteran's contentions of in-service combat-related stressors.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC) Coordinator, in an October 2006 reply to RO inquiry, 
informed that asserted stressor events which occurred while 
the Veteran was on the road on convoys could not be verified 
without his providing specific dates and locations.  The 
Veteran should be again asked to provide such specific 
details to allow for stressor verification.  The relevant 
unit histories of the 541st Transportation Company should 
also be obtained, for any documentation of attacks or 
encounters with the enemy, in furtherance of the PTSD claim.  
38 C.F.R. § 3.304(f).  Additional efforts should then be made 
to corroborate alleged stressors, to the extent reasonable.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The Board recognizes that the RO has up to the present has 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  In a 
recent judicial precedent, the U.S. Court of Appeals for 
Veterans Claims has held that claims for service connection 
for PTSD necessarily includes claims for service connection 
for all psychiatric disabilities reasonably raised by the 
Veteran or the evidentiary record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).  A 
broader claim including for additional psychiatric 
disabilities will therefore need to be developed and 
adjudicated upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and its 
implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claims for service connection 
for a psychiatric disorder to include PTSD and 
for residuals of shrapnel wound to the upper 
back, as well as what evidence he is to provide 
and what evidence VA will attempt to obtain on 
his behalf, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
subsequent judicial authority, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should be contacted and asked to 
provide any additional evidence or information 
which may assist in corroborating his asserted 
shrapnel wound, as well as other in-service 
stressors, to include statements by fellow 
soldiers, letters home, or any other 
corroborating documentation of his asserted 
stressor experiences.  He should be asked to 
provide specific details regarding times and 
places of alleged stressors, to include 60-day 
or shorter time frames during which mortar or 
other attacks occurred, and places of those 
attacks, to afford the possibility of verifying 
those asserted attacks.  He should be informed 
that without that specificity as to time and 
place and units involved, the asserted stressors 
may not be verifiable through official channels.  
Ask him to assist in obtaining any additional 
medical or lay evidence which may further his 
claims.  

2.  The Veteran should also be asked to provide 
information or evidence regarding any post-
service mental health or social services 
treatment, in furtherance of his psychiatric 
disorder/PTSD claim.  He also should be advised 
that mental illness from which he may suffer 
need not necessarily be PTSD in order to be 
related to service (see Clemons, supra), and he 
should accordingly be encouraged to assist in 
obtaining extant records of treatment or 
evaluation for any mental illness.  All records 
and responses received should be associated with 
the claims file, and any indicated development 
should be undertaken.  

3.  Thereafter, afford the Veteran an 
appropriate examination to address the nature 
and etiology of any current residuals of 
shrapnel wound(s) to the upper back.  The claims 
file must be made available to the examiner for 
review in conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  In particular, X-ray or other 
appropriate imaging should be conducted to 
ascertain whether the Veteran has retained 
foreign bodies in the upper back and whether 
these may be residuals of shrapnel wound(s).  
The examiner should opine as to whether the 
Veteran has any current possible residuals of 
shrapnel wound(s), describe those residuals if 
any, and address the following: 

a.  For each (any) possible residuals of 
shrapnel wounds found, is it at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the residuals 
were acquired in service in Vietnam as 
claimed; or is such origin or causation 
unlikely (i.e., less than a 50-50 degree of 
probability).  In doing so, the examiner 
should carefully review the Veteran's 
history in service and after service as 
asserted, documented, or otherwise 
corroborated, and assess whether any 
retained foreign bodies or scarring or 
other conditions of the upper back found 
may have been due to in-service shrapnel 
wounding, or other harm pre- or post-
service, to include from the reported back 
injury prior to service or from work to 
include in a machine shop post service.  
Opinions expressed must be based on the 
objective record and not rely merely on the 
Veteran's self-report of any injury or 
treatment. 

b.  In providing the above opinions, it is 
essential that the examiner review past and 
current lay statements by the Veteran, and 
consider both documented evidence of any 
history of injury or disability, as well as 
absence of any such history over any 
relevant time periods.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, a complete explanation 
why the questions cannot be answered should 
be provided.  

4.  Thereafter, the RO/AMC should review the 
file in detail and prepare a summary of the 
Veteran's alleged stressors, even if the Veteran 
does not respond to the request in items 1 and 
2, above.  The summary should include those 
stressors discussed in the body of this remand.  
The summary and all associated documents 
including a copy of the Veteran's DD Form 214, 
together with the stressor information that has 
already been provided by or obtained from the 
Veteran, should be submitted to the JSRRC for an 
attempt at stressor verification.  The JSRRC 
should be requested to provide any information 
that might corroborate the Veteran's alleged in-
service stressors.  At a minimum, request a 
report of unit history and lessons learned 
covering the units for which the Veteran's 
attachment has been confirmed, for those time 
frames for which the Veteran has asserted 
stressors.  

5.  Thereafter, if any alleged stressors are 
verified, or if combat with the enemy is 
confirmed, the RO/AMC should prepare a statement 
of the verified stressor(s) and/or combat, and 
afford the Veteran a VA psychiatric examination 
to address the nature and etiology of any 
current psychiatric disorder, to include PTSD.  
The statement of verified stressors, together 
with the claims file, must be provided to the 
examiner for review prior to the examination.  
Any indicated tests should be conducted, to 
include psychological testing.  The examiner 
should address the following:

a.  What current psychiatric disorders are 
present (which meet prescribed criteria 
under the DSM-IV)?

b.  For each psychiatric disorder 
identified, is it at least as likely as not 
(i.e., to a 50-50 degree of probability) 
that the disorder developed in service or 
is causally related to the Veteran's period 
of service from July 1969 to February 1972, 
or is such a relationship to service 
unlikely (i.e., less than a 50 percent 
probability)?  In answering this question, 
the examiner should note and address 
records of medical treatment in service and 
post-service, to the extent pertinent.

c.  With regard to the Veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is present, 
including based on examination and review 
of the treatment records within the claims 
file.  If the examiner diagnoses PTSD, the 
examiner should then address whether it is 
at least as likely as not that the PTSD is 
causally related to any in-service 
stressor(s) which the RO/AMC advises has 
been verified/corroborated by the service 
department (or to combat if combat has been 
confirmed).  A diagnosis of PTSD may not be 
supported by uncorroborated stressors in 
the absence of confirmed combat.  38 C.F.R. 
§ 3.304(f).

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  The examiner should provide complete 
explanations for his/her opinions and, if 
any requested opinion cannot be provided 
without resort to speculation, explain why 
that is so.

6.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  If any benefit sought 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


